Prepared by, and after recording return to: Filicia K. Davenport, Esq. Ballard Spahr LLP 601 13th Street, N.W., Suite 1000 South Washington, D.C. 20005-3807 MULTIFAMILY MORTGAGE, ASSIGNMENT OF RENTS AND SECURITY AGREEMENT FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -Form 404606/09 VERMONTã 1998-2009 Fannie Mae TABLE OF CONTENTS Page 1 DEFINITIONS 2 2 UNIFORM COMMERCIAL CODE SECURITY AGREEMENT 7 3 ASSIGNMENT OF RENTS; APPOINTMENT OF RECEIVER; LENDER IN POSSESSION 8 4 ASSIGNMENT OF LEASES; LEASES AFFECTING THE MORTGAGED PROPERTY 10 5 PAYMENT OF INDEBTEDNESS; PERFORMANCE UNDER LOAN DOCUMENTS; PREPAYMENT PREMIUM 12 6 EXCULPATION 12 7 DEPOSITS FOR TAXES, INSURANCE AND OTHER CHARGES 12 8 COLLATERAL AGREEMENTS 13 9 APPLICATION OF PAYMENTS 14 10 COMPLIANCE WITH LAWS 14 11 USE OF PROPERTY 14 12 PROTECTION OF LENDER’S SECURITY 14 13 INSPECTION 14 14 BOOKS AND RECORDS; FINANCIAL REPORTING 15 15 TAXES; OPERATING EXPENSES 16 16 LIENS; ENCUMBRANCES 17 17 PRESERVATION, MANAGEMENT AND MAINTENANCE OF MORTGAGED PROPERTY 17 18 ENVIRONMENTAL HAZARDS 18 19 PROPERTY AND LIABILITY INSURANCE 24 FANNIE MAE MULTIFAMILY SECURITY INSTRUMENT -Form 404606/09 Page i VERMONTã 1998-2009 Fannie Mae 20 CONDEMNATION 25 21 TRANSFERS OF THE MORTGAGED PROPERTY OR INTERESTS IN BORROWER 26 22 EVENTS OF DEFAULT 31 23 REMEDIES CUMULATIVE 32 24 FORBEARANCE 32 25 LOAN CHARGES 33 26 WAIVER OF STATUTE OF LIMITATIONS 33 27 WAIVER OF MARSHALLING 33 28 FURTHER ASSURANCES 33 29 ESTOPPEL CERTIFICATE 34 30 GOVERNING LAW; CONSENT TO JURISDICTION AND VENUE 34 31 NOTICE 34 32 SALE OF NOTE; CHANGE IN SERVICER 35 33 SINGLE ASSET BORROWER 35 34 SUCCESSORS AND ASSIGNS BOUND 35 35 JOINT AND SEVERAL LIABILITY 35 36 RELATIONSHIP OF PARTIES; NO THIRD PARTY BENEFICIARY 35 37 SEVERABILITY; AMENDMENTS 35 38 CONSTRUCTION 36 39 LOAN SERVICING 36 40 DISCLOSURE OF INFORMATION 36 41 NO CHANGE IN FACTS OR CIRCUMSTANCES
